TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00586-CR


Alberto Garcia, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9040606, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The State's third motion for extension of time to file brief is granted.  Counsel for the
State is ordered to tender a brief in this cause no later than April 2, 2010.
It is ordered March 18, 2010. 

Before Justices Patterson, Puryear and Henson
Do Not Publish